Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 29, 2015

The Court of Appeals hereby passes the following order:

A15A0940. HARRY W. BURKHALTER v. RES-AL ONE, LLC.

      Res-Al One, LLC obtained judgment against Harry W. Burkhalter in Alabama.
Res-Al One sought to have the judgment domesticated in Georgia, and on January 24,
2014, a Georgia court entered judgment. Burkhalter filed a motion to set aside under
OCGA § 9-11-60 (d), arguing that Res-Al failed to file its domestication action in the
proper venue. Burkhalter also sought to have the matter transferred to the proper
court. The trial court denied the motion, and Burkhalter filed this appeal.
      We lack jurisdiction for two reasons. First, appeals from orders denying
motions to set aside under OCGA § 9-11-60 (d) must be made by application for
discretionary appeal. OCGA § 5-6-35 (a) (8). Second, we have already denied
Burkhalter’s previous application for discretionary appeal from the same order he
seeks to appeal here. See Case Number A15D0177, decided January 5, 2015. That
denial was a decision on the merits, and the doctrine of res judicata bars any
subsequent appeals from the same order. See Hook v. Bergen, 286 Ga. App. 258, 261
(1) (649 SE2d 313) (2007); Northwest Social & Civic Club v. Franklin, 276 Ga. 859,
860 (583 SE2d 858) (2003). For these reasons, we lack jurisdiction over this direct
appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     01/29/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.